DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 5-2-2022 has been entered.

Acknowledgements
This action is a non-final rejection
Claims 1-4, 6-15, 21-24, 27-28 are pending
Claims 5, 16-20, 25-26 were cancelled
Claims 1 and 21 were amended
Claims 1-4, 6-15, 21-24, 27-28 are rejected under 35 USC § 101


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-8-2016 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-6-2018 and 6-16-2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1 and 21
Independent Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended limitation specific to the underlined addition to claims 1 and 21: 

generate, by a crossing engine generation component executed by the computer processor, a first training dataset based at least in part on the initial situation and the subset of permissible solutions
train, by the crossing engine generation component a machine learning model based at least in part on the first training dataset to generate an initial crossing engine
receive, as output from the initial crossing engine and based on the machine learning model, a set of recommended trades and store the set of recommended trades in a recommended trades database
generate, by the crossing engine generation component, a second training dataset based at least in part on the reinforced set of recommended trades
train, by the crossing engine generation component, the machine learning model based at least in part on the second training dataset to generate an optimized machine learning model
regenerate the initial crossing engine based on the optimized machine learning model to obtain a revised crossing engine

contains new subject matter which was not properly described in the specification as filed. Nowhere in the specification is there mention regarding first or second data sets; machine learning model; training machine learning model; optimized machine learning model. Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
Dependent claims 2-4, 6-15, 22-24 and 27-28 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their respective dependence on claims 1, and 21 as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1 and 21 
it is not clear what applicant means by “training dataset”. Examiner is unclear what does the training data set consist of. The Examiner interprets training data sets as data originating from a client’s trading order flow. 
it is not clear what applicant means by “optimized machine learning model”. Examiner is unclear what is meant by an “optimized” machine learning model. The Examiner interprets optimized machine learning model as one capable of generating a revised crossing engine based on a client’s new incoming and optimized set of trades. 

Since claims 2-4, 6-15 are dependent on claim 1 and claims 22-24 and 27-28 are dependent on claim 21 all claims 1-4, 6-15, 21-24, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre AIA ).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-4, 6-15, 21-24, 27-28] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-4, 6-15, 21-24, 27-28, the claims recite an abstract idea of creating, training and reconfiguring a system for financial trading. 
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a method for creating, training and reconfiguring a cross engine for financial trading. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “each market participant is associated with at least one product that the market participant has or wants“; “generate…a cross graph for each product to produce a plurality of cross graphs, each cross graph specifying a volume of the product available to sell to those market participants wanting the product by those market participants having the product“; ”generate… based at least in part on the plurality of cross graphs….a set of permissible solutions, each permissible solution of the set of permissible solutions specifying an exact volume of product that may be either bought or sold by each market participant”; “generate, … a first training dataset based at least in part on the initial situation and the set of permissible solutions“; “provide the initial situation“; “verify that the set of recommended trades …falls within the set of permissible solutions stored in the permissible solutions database“; “apply a positive reinforcement to selected recommended trades of the set of recommended trades in accordance with an optimization specification to produce a reinforced set of recommended trades“; “apply a negative reinforcement to a recommended trade if it is not within the set of permissible solutions”; and “generate, … a second training dataset based at least in part on the reinforced set of recommended trades“; belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites creating, training and reconfiguring system for financial trading. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 1 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, … stored in the cross graph database“; “train a machine learning model based at least in part on the first training dataset to generate an initial crossing enginetrain, by the crossing engine generation component, the machine learning model based at least in part on the second training dataset to generate an optimized machine learning model“; and “regenerate the initial crossing engine based on the optimized machine learning model to obtain a revised crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claim 1 recites: “receive an initial situation specifying at least a plurality of market participants,”; “store the plurality of cross graphs in a cross graph database“; “store the set of permissible solutions in a permissible solutions database“; and “receive, as output … a set of recommended trades and store the set of recommended trades“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, and storing data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 1 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, … stored in the cross graph database“; “train a machine learning model based at least in part on the first training dataset to generate an initial crossing enginetrain, by the crossing engine generation component, the machine learning model based at least in part on the second training dataset to generate an optimized machine learning model“; and “regenerate the initial crossing engine based on the optimized machine learning model to obtain a revised crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)) The specification supports the following several additional elements as generic components:  [0050] processors, memory, central processing units ; [0052] networks; [0053] crossing engine generation system controller.  In addition there a wide range of additional generic components as listed in the following paragraphs of the spec: [0050] to [0099]. 
Claim 1 recites: “receive an initial situation specifying at least a plurality of market participants,”; “store the plurality of cross graphs in a cross graph database“; “store the set of permissible solutions in a permissible solutions database“; and “receive, as output … a set of recommended trades and store the set of recommended trades“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, and storing data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Independent Claim 21 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 21 recites a method for creating, training and reconfiguring a cross engine for financial trading. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “wherein each market participant is associated with at least one product that the market participant has or wants“; “generate… a cross graph for each product to produce a plurality of cross graphs, each cross graph specifying a volume of the product available to sell to those market participants wanting the product by those market participants having the product“; ”generate… based at least in part on the plurality of cross graphs…a subset of permissible solutions, each permissible solution set of permissible solutions specifying an exact volume of product that may be either bought or sold by each market participant”; “generate, … a first training dataset based at least in part on the initial situation and the subset of permissible solutions“; “provide the initial situation“; “verify that the set of recommended trades … falls within the  subset of permissible solutions stored in the permissible solutions database“; “apply a positive reinforcement to selected recommended trades of the set of recommended trades in accordance with an optimization specification to produce a reinforced set of recommended trades“; “apply a negative reinforcement to a recommended trade if it is not within the set of permissible solutions” and “generate, … a second training dataset based at least in part on the reinforced set of recommended trades“; belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites creating, training and reconfiguring a system for financial trading. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 21 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, … stored in the cross graph database“; “train a machine learning model based at least in part on the first training dataset to generate an initial crossing enginetrain, by the crossing engine generation component, the machine learning model based at least in part on the second training dataset to generate an optimized machine learning model“; and “regenerate the initial crossing engine based on the optimized machine learning model to obtain a revised crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claim 21 recites: “receive an initial situation specifying at least a plurality of market participants,”; “store the plurality of cross graphs in a cross graph database“; “store the subset of permissible solutions in a permissible solutions database“; and “receive, as output .. a set of recommended trades and store the set of recommended trades“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, and storing data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 21 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, … stored in the cross graph database“; “train a machine learning model based at least in part on the first training dataset to generate an initial crossing enginetrain, by the crossing engine generation component, the machine learning model based at least in part on the second training dataset to generate an optimized machine learning model“; and “regenerate the initial crossing engine based on the optimized machine learning model to obtain a revised crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)) The specification supports the following several additional elements as generic components:  [0050] processors, memory, central processing units ; [0052] networks; [0053] crossing engine generation system controller.  In addition there a wide range of additional generic components as listed in the following paragraphs of the spec: [0050] to [0099].
Claim 21 recites: “receive an initial situation specifying at least a plurality of market participants,”; “store the plurality of cross graphs in a cross graph database“; “store the subset of permissible solutions in a permissible solutions database“; and “receive, as output .. a set of recommended trades and store the set of recommended trades“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, and storing data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-4, 6-15, and 22-23 dependent on claim 1 and claims 24, 27-28 dependent on claim 21 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 21 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.


Claim 2 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein the initial situation specifies at least one trade constraint”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby the initial situation specifies at least one trade constraint without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein the initial situation specifies at least one portfolio constraint”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby the initial situation specifies at least one portfolio constraint without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “apply a constraint to the set of recommended trades to produce a constrained set of recommended trades”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading by applying a constraint to the set of recommended trades to produce a constrained set of recommended trades without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “wherein the instructions stored in non-transitory computer memory, when executed by a computer processor, are further configured to: regenerate the initial crossing engine based on the constrained set of recommended trades and the initial situation”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 6 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “remove a constraint on the set of recommended trades to produce a less constrained set of recommended trades”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading by removing a constraint on the set of recommended trades to produce a less constrained set of recommended trades without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “wherein the instructions stored in non-transitory computer memory, when executed by a computer processor, are further configured to: regenerate the initial crossing engine based on the less constrained set of recommended trades and the initial situation”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 7 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein a cross graph comprises one or more nodes and one or more edges”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby a cross graph comprises one or more nodes and one or more edges without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7, merely adds to the abstract idea of claims 1.  By reciting “wherein a node represents a market participant”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby a node represents a market participant without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 7, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge connects a first market participant and a second market participant”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby an edge connects a first market participant and a second market participant without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Claim 10 dependent on claim 7, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge represents a number of products that may be traded from a first market participant to a second market participant”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby an edge represents a number of products that may be traded from a first market participant to a second market participant without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 9, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge comprises an edge weight”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby an edge comprises an edge weight without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 11, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge weight is assigned based on output from a random number generator”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby an edge weight is assigned based on output from a random number generator without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 13 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein a product comprises a security”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby a product comprises a security without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 14 dependent on claim 13, merely adds to the abstract idea of claims 1.  By reciting “wherein a product is identified by one of a CUSIP designation or a ISIN designation”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby a product is identified by one of a CUSIP designation or a ISIN designation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “deliver the set of recommended trades for rendering”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading by delivering the set of recommended trades for rendering without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “wherein the instructions stored in non- transitory computer memory, when executed by a computer processor, are further configured to”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 22 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “further comprising algorithmically generating the initial situation”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading by algorithmically generating the initial situation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 23 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein the subset of permissible solutions is algorithmically generated”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby the subset of permissible solutions is algorithmically generated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 23 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “by the cross graph solving component executed by the computer processor”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 24 dependent on claim 21 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 24 recites “, further comprising inputting into the permissible solutions database a permissible solution that was not generated by the cross solving component”.  This claims amounts to no more than inputting into the permissible solutions database a permissible solution that was not generated by the cross solving component, which is a form of insignificant extra-solution activity specific to storing (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 27 dependent on claim 21, merely adds to the abstract idea of claims 21.  By reciting “wherein the subset of permissible solutions is not exhaustive of all permissible solutions”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby the subset of permissible solutions is not exhaustive of all permissible solutions without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 28 dependent on claim 21, merely adds to the abstract idea of claims 21.  By reciting “wherein the exact volume of product that may be either bought or sold by each market participant for each permissible solution in the subset of permissible solutions is generated by a random number generator”; it adds to the abstract idea of creating, training and reconfiguring a system for financial trading whereby the exact volume of product that may be either bought or sold by each market participant for each permissible solution in the subset of permissible solutions is generated by a random number generator without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Claims 1-4, 6-15, 21-24, 27-28 are pending. Applicant amended claims 1, and 21 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: The Applicant argues that claims 1 and 21 are not drawn to an abstract idea since they go beyond mere “methods of organizing human activity such as fundamental economic concept. The Applicant refers to the following claim recitation to prove the point: 
"generate, by a crossing engine generation component executed by the computer processor, a first training dataset based at least in part on the initial situation and the set of permissible solutions," 
"train, by the crossing engine generation component, a machine learning model based at least in part on the first training dataset to generate an initial crossing engine," 
"receive, as output from the initial crossing engine and based on the machine learning model, a set of recommended trades and store the set of recommended trades in a recommended trades database," 
"generate, by the crossing engine generation component, a second training dataset based at least in part on the reinforced set of recommended trades," 
"train, by the crossing engine generation component, the machine Methods, Systems And Apparatuses For Creating, Training andDkt. 066239.501660Reconfiguring a Crossing Engine For Financial TradingRialto Trading Technology, LLCU.S. App. No. 15/671,136Page 14learning model based at least in part on the second training dataset to generate an optimized machine learning model," and 
"regenerate the initial crossing engine based on the optimized machine learning model to obtain a revised crossing engine."

The Examiner disagrees. In reference to the above cited recitations the abstract idea is represented by limitations highlighted in bold. The remaining recitations are additional elements that do not impose a meaningful limit on the abstract idea because they either amount to mere instructions to implement an abstract idea on a computer or amount to additional insignificant extra solution activity. In reference as to the abstract idea belonging to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites creating, training and reconfiguring a platform for financial trading; the concept of using the cross engine for financial trading is present not only in the title of the invention: “Methods, Systems and Apparatuses for Creating, Training and Reconfiguring a Cross Engine for Financial Trading”. It is also cited in the specification: trading of equities [0006]; the brief summary [0008]; optimal portfolios [0026]; desired trading volumes for various products [0034]. Finally it is also present in the claims themselves: “verify that the set of recommended trades stored in the recommended trades database falls within the set of permissible solutions stored in the permissible solutions database”;  “apply a positive reinforcement to selected recommended trades of the set of recommended trades in accordance with an optimization specification to produce a reinforced set of recommended trades”; “apply a negative reinforcement to a recommended trade if it is not within the set of permissible solutions” Clearly the purpose of the invention regarding the training of a cross engine is for financial trading. As a result as listed in the 2A Prong One analysis claims 1 and 21 fall within one of the groupings of abstract ideas. Specifically they belong to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites creating, training and reconfiguring a system for financial trading. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.  
Step 2A Prong Two and Step 2B: The Applicant argues that the claims are integrated into a practical application since they are directed to an improvement in the functioning of a computer. The Applicant argues that claims 1 and 21 are directed to a practical application of "tools for creating, training and reconfiguring crossing engines" [0024], that include "a system of reinforcement learning to make the system better over time with use” [0028] and that as part of the reinforcement learning system, or separately stored, is a carefully constructed algorithm for generating the training set of crossing baskets, which are then fed into the training harness for the crossing engine." [0029]. The Applicant further argues that the claims provide further technical improvements to "increase network efficiency by reducing data transfer requirements, the use of more efficient data structures and mechanisms for their transfer and storage, and as such, more data may be transferred in less time, and latencies with regard to transactions, are also reduced." [0088].
The Examiner disagrees, since the above cited “alleged technological improvements” are all performed by a generic computer or processor. The applicant fails to show otherwise.  Accordingly the claim as a whole does not integrate the abstract idea into a practical application, nor does it provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible and hence the claims remain rejected under 35 U.S.C. 101  

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-4, 6-15, 21-24, 27-28 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697